ORDER

PER CURIAM.
Movant appeals the dismissal, without an. evidentiary hearing, of his Rule 24.035 motion for post-conviction relief. Movant pled guilty to one count of first degree tampering, § 569.080, RSMo 1994, and the court sentenced him to a five year prison term. We affirm. We have reviewed the record and *58find the judgment of the motion court is based on findings of fact that are not clearly erroneous. An opinion would have no prece-dential value nor serve any jurisprudential purpose. Rule 84.16(b).